DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “with the metal workpiece submerged in the liquid, repeatedly impacting a first surface of the metal workpiece with an impact surface of a driven member made of a solid material” in combination with the rest of the claimed limitations set forth in claim 15 and neither anticipates nor renders obvious “with the metal workpiece submerged in the liquid, repeatedly impacting a curved first surface of the metal workpiece with an impact surface of a driven member made of a solid material” in combination with the rest of the claimed limitations set forth in claim 24.
	Claims 15-33 and 35 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725